DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the following ground: there should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive.  In the Requirement for Restriction mailed May 24, 2022, examiner explained Applicant’s claimed polishing pad conditioner can be made by another and materially different process and cited United States Patent No. 5,989,405 to Murata et al. as evidence to support a burden exists in accordance with MPEP 808.02 [R-08.2012].  Applicant’s ground for traversal does not address the cited evidence and thus is not considered persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 12, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,258,708 B2 to Sung (hereinafter “Sung”).

Referring to Applicant’s independent claim 1, Sung teaches a polishing pad conditioner (See Abstract), comprising: 
a substrate (col. 9, l. 62 - col. 10, l. 3; col. 10, ll. 58-60; col. 12, ll. 55-59; col. 14, ll. 30-32; Example 5);
an abrasive layer covering a surface of the substrate (col. 5, ll. 53-54; col. 9, ll. 62-66; FIGS. 1 and 2; the superabrasive particles coated with a metal layer and embedded in the resin layer according to a predetermined pattern as taught by Sung is equivalent to Applicant’s claim term “an abrasive layer”), wherein the abrasive layer includes a bonding layer (col. 5, ll. 54-66; col. 9, ll. 62-66; the metal coating layer of Sung is equivalent to Applicant’s claim term “a bonding layer”) and a plurality of abrasive particles embedded in the bonding layer (col. 5, ll. 53-66; col. 9, ll. 62-66;  FIGS. 1 and 2), each of the abrasive particles has a protrusion exposed out of the bonding layer (col. 6, ll. 9-16; col. 9, ll. 62-66; FIGS. 1 and 2), and the protrusion is insulated (col. 6, ll. 38-41; col. 10, ll. 24-27; the metal coating removal techniques, e.g., grinding, buffing, acid etching, and sand blasting as taught by Sung are equivalent to Applicant’s claim term “insulated”); and
a protective layer covering a surface of the bonding layer (col. 5, ll. 53-54; col. 9, ll. 62-66; FIGS. 1 and 2), wherein the protrusion is exposed outside the protective layer (col. 6, ll. 9-16; col. 9, ll. 62-66; FIGS. 1 and 2).
The recitation “the polishing pad conditioner has a cutting rate (CRcompleted), and the variation rate between the cutting rate (CRcompleted) and the cutting rate (CRinitial) of a polishing pad conditioner that is not covered with a protective layer is less than 10%” is inherent within the teachings of Sung.  Sung teaches a polishing pad conditioner that is structurally equivalent to and constructed from materials that are identical or substantially identical to Applicant’s claimed polishing pad conditioner and claimed constituents.  Furthermore, as Sung teaches the metal coating layer (col. 5, ll. 54-66; col. 9, ll. 62-66; the metal coating layer of Sung is equivalent to Applicant’s claim term “a bonding layer”) is made of brazing material (col. 4, l. 64 – col. 5, l. 5; col. 6, ll. 30-34, 64-67; col. 7, ll. 33-57), electroplating material (col. 6, ll. 30-34) or metal material (col. 6, ll. 9-16; col. 7, ll. 33-57; col. 13, ll. 51-54; Example 1), Sung also teaches at least one process utilized to fabricate Applicant’s claimed polishing pad conditioner.  For these reasons, the claimed properties or functions of Applicant’s claimed polishing pad conditioner are presumed to be inherent in the polishing pad conditioner of Sung. MPEP 2112.01 [R-10.2019] (I)  For these reasons too, the recitation “the polishing pad conditioner has a cutting rate (CRcompleted), and the variation rate between the cutting rate (CRcompleted) and the cutting rate (CRinitial) of a polishing pad conditioner that is not covered with a protective layer is less than 10%” is inherent within the teachings of Sung.

Referring to Applicant’s claim 3, Sung teaches the substrate (col. 10, ll. 2-3, 58-60; col. 14, ll. 30-32; Example 5) is a metal substrate (col. 12, ll. 55-59; col. 14, ll. 30-32; Example 5).

Referring to Applicant’s claim 4, Sung teaches the bonding layer is made of brazing material (col. 4, l. 64 – col. 5, l. 5; col. 6, ll. 30-34, 64-67; col. 7, ll. 33-57), electroplating material (col. 6, ll. 30-34) or metal material (col. 6, ll. 9-16; col. 7, ll. 33-57; col. 13, ll. 51-54; Example 1).

Referring to Applicant’s claim 5, Sung teaches the abrasive particles are at least one abrasive particles (col. 9, ll. 21-37) selected from a group consisting of natural diamond (col. 9, l. 31; col. 13, ll. 51-54; Example 1), synthetic diamond (col. 9, ll. 31-32; col. 13, ll. 51-54; Example 1), polycrystalline diamond (col. 9, l. 32), cubic boron nitride (col. 9, ll. 34-35), aluminum oxide (col. 9, l. 36), and silicon carbide (col. 9, l. 36).

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,491,358 B2 to Sung (hereinafter “Sung II”).

Referring to Applicant’s independent claim 1, Sung II teaches a polishing pad conditioner (See Abstract), comprising:
a substrate (col. 10, ll. 20-23; FIG. 3);
an abrasive layer covering a surface of the substrate (col. 9, ll. 64-66; the superabrasive particle embedded in an amorphous braze layer of Sung II is equivalent to Applicant’s claim term “an abrasive layer”), wherein the abrasive layer includes a bonding layer and a plurality of abrasive particles embedded in the bonding layer (col. 9, ll. 64-66; the amorphous braze layer of Sung II is equivalent to Applicant’s claim term “a bonding layer”), each of the abrasive particles has a protrusion exposed out of the bonding layer (See FIG. 3), and the protrusion is insulated (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2; Sung II teaches the brazed diamond is cleaned in hydrochloric acid to strip away adhered metal atoms on the diamond surface from metal vapor during brazing; the cleaning step of Sung II is equivalent to Applicant’s claim term “insulated”); and
a protective layer covering a surface of the bonding layer (col. 9, l. 66 – col. 10, l. 3; FIG. 3), wherein the protrusion is exposed outside the protective layer (See FIG. 3).
The recitation “the polishing pad conditioner has a cutting rate (CRcompleted), and the variation rate between the cutting rate (CRcompleted) and the cutting rate (CRinitial) of a polishing pad conditioner that is not covered with a protective layer is less than 10%” is inherent within the teachings of Sung II.
Sung II teaches a polishing pad conditioner that is structurally equivalent to and constructed from materials that are identical or substantially identical to Applicant’s claimed polishing pad conditioner and claimed constituents.  Furthermore, as Sung II teaches the amorphous braze layer (col. 9, ll. 64-66; the amorphous braze layer of Sung II is equivalent to Applicant’s claim term “a bonding layer”) is made of brazing material (col. 4, l. 62 – col. 5, l. 4; col. 8, l. 56 – col. 9, l. 54), Sung II also teaches at least one process utilized to fabricate Applicant’s claimed polishing pad conditioner.  For these reasons, the claimed properties or functions of Applicant’s claimed polishing pad conditioner are presumed to be inherent in the polishing pad conditioner of Sung II. MPEP 2112.01 [R-10.2019] (I)  For these reasons too, the recitation “the polishing pad conditioner has a cutting rate (CRcompleted), and the variation rate between the cutting rate (CRcompleted) and the cutting rate (CRinitial) of a polishing pad conditioner that is not covered with a protective layer is less than 10%” is inherent within the teachings of Sung II.

Referring to Applicant’s claim 3, Sung II teaches the substrate is a metal substrate (col. 10, ll. 20-22) or a stainless steel substrate (col. 10, ll. 22-23).

Referring to Applicant’s claim 4, Sung II teaches the bonding layer is made of brazing material (col. 4, l. 62 – col. 5, l. 4; col. 8, l. 56 – col. 9, l. 54).

Referring to Applicant’s claim 5, Sung II teaches the abrasive particles (col. 3, ll. 19-22; col. 4, ll. 9-18; col. 7, ll. 37-44) are at least one abrasive particles selected from a group consisting of natural diamond (col. 4, l. 11, 13), synthetic diamond (col. 4, l. 11, 13), polycrystalline diamond (col. 4, ll. 13-14), cubic boron nitride (col. 4, ll. 14), aluminum oxide (col. 7, l. 44), and silicon carbide (col. 7, l. 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,491,358 B2 to Sung (hereinafter “Sung II”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li (hereinafter “Li”).

Referring to Applicant’s claim 2, although Sung II teaches any material that can be electrodeposited and provides some protection to the underlying amorphous braze can be utilized as a protective layer (col. 2, l. 66 – col. 3, l. 2 of Sung II), Sung II does not teach explicitly the electrodeposition coating composition includes “a main resin, and the main resin is epoxy resin, acrylic resin, polybutadiene resin, polyester resin or polyamide resin” according to Applicant’s claim language.
However, Li teaches an abrasive article comprising a plurality of abrasive grains that are precisely arranged in accordance with a predetermined pattern and are chemically bonded with a matrix material, and a method for the making thereof are disclosed (See Abstract; par. [0010]; the abrasive article of Li can be a CMP conditioner).  In at least one embodiment, Li teaches the matrix material includes a plated and non-plated materials, vitrified bond materials, and organic materials (par. [0049] of Li).  With respect to the organic materials, Li teaches acrylic based resin and epoxy resin, as well as a thermoplastic material including acrylic (par. [0049] of Li).  Li teaches the abrasive article provides ways to achieve the desirable combination of chemical bonding and precise placement of grains in abrasive products, in particular, plated products, compared to the conventional products where naked grains are randomly placed and/or merely mechanically anchored (par. [0116] of Li).  Li teaches further the abrasive articles may have a matrix with a layered structure, e.g. an inner brazed layer and an outer plated layer, an inner plated layer and an outer resinous layer, an inner brazed layer and a medium plated layer and an outer resinous layer (par. [0116] of Li).  There is a reasonable expectation the polishing pad conditioner of Sung II can be modified according to Li’s teachings and adopt the inner brazed layer and outer resinous layer structure.  Both Sung II and Li are drawn to abrasive articles, such as CMP conditioners (See Abstract of Sung II; par. [0010] of Li) comprising a substrate (col. 10, ll. 20-23; FIG. 3 of Sung; pars. [0010], [0060-61] of Li), an abrasive layer (col. 9, ll. 64-66 of Sung II; par. [0043] of Li), a bonding layer (col. 9, ll. 64-66 of Sung II; par. [0116] of Li; the inner brazed layer of Li is equivalent to Applicant’s claim term “a bonding layer”), and a protective layer (col. 9, l. 66 – col. 10, l. 3; FIG. 3 of Sung II; par. [0116] of Li; the outer resinous layer of Li is equivalent to Applicant’s claim term “a protective layer”).  As Sung II teaches any material that can be electrodeposited and provides some protection to the underlying amorphous braze can be utilized as a protective layer (col. 2, l. 66 – col. 3, l. 2 of Sung II), and Li teaches utilizing an inner brazed layer and an outer resinous layer structure (par. [0116] of Li), the resinous material, e.g., acrylic based resin and epoxy resin, as well as a thermoplastic material including acrylic taught by Li (par. [0049] of Li) can be utilized pursuant to the teachings of Sung II.  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the protective layer of Sung II and adopt the resinous material, e.g., acrylic based resin and epoxy resin, as well as a thermoplastic material including acrylic (par. [0049] of Li) taught by Li as the electrodeposition coating composition of Sung II.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Li teaches organic materials can be electrodeposited (par. [0049] of Li) and Sung II teaches any material that can be electrodeposited and provides some protection to the underlying amorphous braze can be utilized as a protective layer (col. 2, l. 66 – col. 3, l. 2 of Sung II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731